2003Notice of Pre-AIA  or AIA  Status
 	This Office Action is in response to applicants’ amendment filed on 5/11/2021.  Claims 1- 20 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statement filed on 05/07/2021 was being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical idea, abstract idea, enumerated grouping of mathematical concepts without significantly more.
 	Claim 1 recited a method for designing a planetary gear set meeting one or more design targets, said method comprising the following steps: specifying a size and ratio of the planetary gear set; calculating all valid combinations of tooth numbers and planet numbers that satisfy at least three constraints, the at least three constraints comprising at least a ration requirement constraints, a compatibility constraint on tooth numbers on a ring, a sun, and a planet of the planetary gearset, and a constraint on the maximum number of planets that fit in the space available without interference between adjacent planets; 
 	selecting a starting combination of tooth numbers, planet numbers, and planet phasing;

 	With the broadest reasonable interpretation of the claims as a whole, the claimed invention is directed to a method of a mathematical model for designing a planetary gear set. The design processes assess the different design targets and aspects of performance, different mathematical analysis methods are used and these require different models of the system, consisting of different data.  The cited features of “the at least three constraints comprising at least a ration requirement constraints, a compatibility constraint on tooth numbers on a ring, a sun, and a planet of the planetary gearset, and a constraint on the maximum number of planets that fit in the space available without interference between adjacent planets” are related to data representation in the design space.  These data are considered in the design process.   These information is considered in the design.  It is nonstatutory subject matter for it does not show any integration process to transform this information into a real and practical application. 
The design method is typical for CAE models for each failure mode to be built specifically for that failure mode in the design space. Indeed, often CAE mathematical model packages are developed specifically for the purpose of assessing a given design target.

 	This judicial exception is not integrated into a practical application because the claim does not integrate the cited concept and mathematical abstract ideas into a real and practical application. The claim does not provide a real control mechanism to control and obtain the design target for the gear set in real time and design implementation. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited features are related to abstract ideas, well-known design concept and the conventional concept well understood. Claim 1 is nonstatutory subject matter.
 	Claim 2 recited the method of claim 1, in which the step of selecting a starting combination comprises selecting a starting combination having a small module and a large number of teeth. This is related to mathematical concepts involving in design space to meet design requirement. It is an abstract idea and non-statutory subject matter.

 	calculating a bending strength of the gear teeth;
 	modifying one or more macro-geometry parameters; comparing the bending strength with the design target for bending strength and repeating steps when the bending strength is outside the design target for bending strength. This is related to concepts in the design process. The design concept is to adjust the design in order to meet specification and requirements to meet. Thus, the conceptual idea in the design is nonstatutory subject matter.
 	Claim 4 recited the method of claim 1, in which the macrogeometry parameter comprising
 	reducing power loss by reducing a contact length between two meshing teeth; increasing bending strength according to one or more of the steps of: increasing the pressure angle; increasing the helix angle; increasing the face width; or
increasing the Centre distance; wherein a loss of bending strength resulting from the reduction of the contact length between two meshing teeth is counteracted. This is a mathematical concept in the design and analysis. It is nonstatutory subject matter for failing to show any integration of general concepts as claimed to a real and practical application.
 	Claim 5 recited the method of claim 1 additionally comprising the step of modifying one or more micro-geometry parameters. The clam is for design parameter. The design concept and abstract idea thus is rejected nonstatutory subject matter.
 	Claim 6 recited a method of claim 5, in which one or more of the following micro geometry parameters is modified: profile crowning; profile slope; lead crowning; lead slope; extent of tip relief; form of tip relief (e.g. linear or parabolic); extent of root relief; and form of 
 	Claim 7 recited the method of claim 5, in which the micro-geometry parameters are optimized by using the Design of Experiments method, which can be automated in computer implementations to identify all permutations possible within user-specified tolerances, and determine the effects on design targets including efficiency, durability, or NVH in order for the user to select an optimum micro-geometry design based on a weighted combination of one or more design targets. This is related to mathematical abstract idea for analysis. This is not eligibility subject matter.
Claim 8 recited the method of claim 1 comprising the additional steps of: calculating a sideband distribution resulting from the selected combination; and comparing the sideband distribution with a design target for sideband distribution and repeating steps as above when the sideband distribution is outside the design target for sideband distribution. The claimed features are related to mathematical computations related to the strength of the design. It is mathematical concept without integration process to produce a real and practical solution. It is nonstatutory subject matter.
Claim 9 recited the method of claim 8, in which the step of calculating the sideband distribution includes using run out/assembly errors and transmission error.  The claim is directed to mathematical concept in the analysis. The claim is nonstatutory subject matter.
 	Claim 10 is for calculating an extent to which high radiated noise is caused by an error.  This is mathematical concept and nonstatutory subject matter. This is design error due to mismatch and unfitted to the design. This is design space, nonstatutory subject matter.

 	Claim 12 recited the method of claim 8, in which the planetary gear set is part of a machine, and the sideband distribution includes a frequency that is a known resonance in the machine. This is the design process without showing any practical application. The claim is thus not eligibility subject matter.
 	Claim 13 recited the method of claim 11, in which mesh misalignment includes one or more the following factors:
non-linear bearing stiffness; shaft deflection; gear backlash; planet carrier stiffness; or housing stiffness.
Claim 14 recited the method of claim 8, additionally comprising the steps of:
calculating the frequencies of other vibration modes in the planetary gearset; 
 	comparing the spectrum of vibration modes to a design target for vibration; and
modifying any of planet phasing, planet number, tooth number when the vibration modes are outside the design target. The claim is related to a mathematical computation with design data. The claim is thus nonstatutory subject matter.
 	Claim 15 recited the method of claim 8, in which a 6 degree-of-freedom dynamic model is used to characterize the system response to excitation from sidebands. This dynamic model is a mathematical model, an abstract idea. The claim is nonstatutory subject matter.

  	Claim 17 is the method of claim 1, in which lubricant test data is integrated into an efficiency calculation using loaded tooth contact analysis. The claim is directed to mathematical analysis in load contact and load distribution analysis. This is ab abstract idea and nonstatutory subject matter.
Claim 18 is the method of claim 1, in which the step of specifying a size and ratio comprises specifying a packaging space and calculating size from a ratio, torque capacity, face width and a constant. The claim is directed to design analysis and computation. It is not eligibility subject matter.
 	Claim 19 is a non-transitory computer readable storage medium encoded with instructions that, when executed by a processor, perform the steps of the method of claim 1. 
 	As cited in the claimed invention, the recited method for designing a planetary gear set meeting one or more design targets, said method comprising the following steps: specifying a size and ratio of the planetary gear set; calculating all valid combinations of tooth numbers and planet numbers that satisfy at least three constraints, the at least three constraints comprising at least a ration requirement constraints, a compatibility constraint on tooth numbers on a ring, a sun, and a planet of the planetary gearset, and a constraint on the maximum number of planets that fit in the space available without interference between adjacent planets; 
 	selecting a starting combination of tooth numbers, planet numbers, and planet phasing;
calculating a value for a design target for the gear set; modifying one or more macro-geometry parameters; and repeating steps above a design target value is outside the design 
 	With the broadest reasonable interpretation of the claims as a whole, the claimed invention is directed to a method of a mathematical model for designing a planetary gear set. The design processes assess the different design targets and aspects of performance, different mathematical analysis methods are used and these require different models of the system, consisting of different data and design parameters for the design shape and size to meet the requirements.  The cited features of “the at least three constraints comprising at least a ration requirement constraints, a compatibility constraint on tooth numbers on a ring, a sun, and a planet of the planetary gearset, and a constraint on the maximum number of planets that fit in the space available without interference between adjacent planets” is related to data representation in the design space.  These data are considered in the design process.  It is nonstatutory subject matter for it does not show any integration process to transform this constraint information into a real and practical application. 
The design method is typical for CAE models for each failure mode to be built specifically for that failure mode in the design space. Indeed, often CAE mathematical model packages are developed specifically for the purpose of assessing a given design target.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[W]ords] used in a claim operating on data to solve a problem can serve the same purpose as a formula." in re Grams, 888 F.2d 835, 837 and n.1, 12 USPG2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, he. v. investPic, LLC, 898 F.3d 1181, 1163, 127 USPG2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digit&ch Image Techs., LLC v. Bees, for Imaging, Inc., 758 F,3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a "process of organizing information through mathematical correlations" are directed to an abstract idea); and Bancorp ServsLLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1286, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of “managing a stable value protected life insurance policy by performing calculations and manipulating the results" as an abstract idea).
 	This judicial exception is not integrated into a practical application because the claim does not integrate the cited concept and mathematical abstract ideas into a real and practical application. The claim does not provide a real control mechanism to control and obtain the design target for the gear set in real time and design implementation. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited features in computer elements, memory, gear design principals, programming instructions are well-known design concept, the conventional concept well understood. Claim 19 is nonstatutory subject matter.
Claim 20 is a machine including a planetary gearset designed according to the
method of claim 1.  The claimed invention recited a method for designing a planetary gear set meeting one or more design targets, said method comprising the following steps: specifying a size and ratio of the planetary gear set; calculating all valid combinations of tooth numbers and planet numbers that satisfy one or more constraints;
 	selecting a starting combination of tooth numbers, planet numbers, and planet phasing;

 	With the broadest reasonable interpretation of the claims as a whole, the claimed invention is directed to a method of designing a planetary gear set. The design processes assess the different design targets and aspects of performance, different mathematical analysis methods are used and these require different models of the system, consisting of different data. As a result, it is typical for CAE models for each failure mode to be built specifically for that failure mode. Indeed, often CAE packages are developed specifically for the purpose of assessing a given design target.
 	It is important to note that a mathematical concept need not be expressed in      mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem
can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 887 and n.1, 12 USPG2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1183, 127 USPG2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information" are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations” are directed to an abstract idea); and Bancorp 
This judicial exception is not integrated into a practical application because the claim does not integrate the cited concept and mathematical abstract ideas into a real and practical application. The claim does not provide a real control mechanism to control and obtain the design target for the gear set in real time and design implementation. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited features are related to abstract ideas, well-known design concept and the conventional concept well understood. The claimed machine is related to mathematical models with various design constraints to meet the design specification.  The gearset model implemented as mathematical model to meet the design requirement in the machine are well known model, convention techniques in the design and well understood in the design space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.    Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over James, Barry, US Patent Application Publication no. 20130085722 in view of Zhuravlev, G.A., US patent .
 	As per claims 1 and 19, James (admitted prior art) disclosed a method and system with memory for storing instructions executable by processors as performing the method for designing a planetary gearset meeting one or more design targets, said method comprising the following steps:
specifying a size and ratio of the planetary gear set ([0051], [0052]); 
 	calculating all valid combinations of tooth numbers and planet numbers that satisfy at least design constraint;
selecting a starting combination of tooth numbers, planet numbers, and planet gear set ([0059]);
calculating a value for a design target for the gear set ([0059]-[0060]); modifying one or more macro-geometry parameters ([0018], [0044]); and repeating steps c to e if a design target value is outside the design target range ([0048]); characterized in that in the above step ([0049]), the macro-geometry parameters are chosen such that the positive effects of one macrogeometry parameter (it is for gearset size and shape) on the design target counteract any negative effects of another macrogeometry parameter and a design for planetary gearset meeting the one or more design targets is produced ([0059], [0060]). James does not expressly disclose the feature of planet phasing. Such feature is however known in the art. In fact, Zhuravlev disclosed gear drive design wherein the design consider the planet phase for gear contact ([0063]-[0075]). Thu, it would provide good transmissions, improve power performance, and running ability, etc. as (see paras. 0071, 0072).  James does not expressly disclose constraints ration requirements, tooth numbers on a ring, a sun and a planet on the 
 	This would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Zhuravlev into James to design the gear-set with improved power performance, running ability, and efficiency.  Simon also disclosed planet phase in the design as in col. 5, lines 37-57. This would provide the design with for sufficient design power (see col. 5, lines 25-49).  This also motivated practitioner in the art at the time the effective filing date of the present application was made to combine the teaching in Simon into James for the well performance of the gear-set.
It would have been obvious for those skilled in the art at the time of the effective filing date of present application was made to combine the teaching in Brassitos to meet the design constraints in taking constraints in number of teeth, gear ratio requirement and planet gear design into James disclosure in order to design a compatible and fully meet the design requirement in the planet gear.  
 	As per claim 2, James disclosed the method of claim 1, in which the step of selecting a starting combination comprises selecting a starting combination having a small module and a large number of teeth ([0059], [0060]).
 	As per claim 3, Zhuravhev disclosed the method of claim 1, in which the design target is for bending strength, step f) comprising:

 	modifying one or more macro-geometry parameters; comparing the bending strength with the design target for bending strength and repeating steps above when the bending strength is outside the design target for bending strength ([0006], 0010], [0038]).
As per claim 4, James disclosed the macrogeometry parameter (related to shape and size of the gear set design) is module comprising:
 	reducing power loss by reducing a contact length between two meshing teeth; increasing bending strength according to one or more of the steps of: increasing the pressure angle ([0058]-[0061]); increasing the face width; or increasing the canter distance;
Simon disclosed the helix angle in the gear set design, wherein a loss of bending strength resulting from the reduction of the contact length between two meshing teeth is counteracted James, [0059], [0083], [0118]).
 	As per claim 5, James disclosed the method of claim 1 additionally comprising the step of modifying one or more micro-geometry parameters ([0053], [0058]-[0061], [0118]).
 	As per claim 6, James disclosed one or more of the following micro-geometry parameters is modified: profile crowning ([0059]); profile slope ([0059]); lead crowning; lead slope ([0059]); extent of tip relief ([0059]); form of tip relief (e.g. linear or parabolic); extent of root relief; and form of root relief (e.g. linear or parabolic) ([0059], [0060]).
 	As per claim 7, James disclosed the method of claim 5, in which the microgeometry parameters are optimized by using the design of experiments method, which can be automated in computer implementations to identify all permutations possible within user-specified tolerances, and determine the effects on design targets including efficiency, 
Brassitos disclosed gear design in the gearset technology with design ration constraints (para. 0010), tooth numbers constraint (paras. 0010, 0013), and gear planet constraint (paras. 0014, 0052, 0058, 0078).  Brassitos also considered the geometrical condition for the number of teeth on the ring (paras. 0125, 0126) to meet the design constraints power capacity specification (paras. 0136, 0137).    
Brassitos disclosed gear design in the gearset technology with design ration constraints (para. 0010), tooth numbers constraint (paras. 0010, 0013), and gear planet constraint (paras. 0014, 0052, 0058, 0078).  This is related to microgeometry in the general geometrical shape and size of the design gearset.  Brassitos also considered the geometrical condition for the number of teeth on the ring (paras. 0125, 0126) to meet the design constraints power capacity specification (paras. 0136, 0137).    
 	As per claim 8, James disclosed the method of claim 1 comprising the additional steps of: calculating a sideband distribution resulting from the selected combination; and
comparing the sideband distribution with a design target for sideband distribution and repeating steps c and A when the sideband distribution is outside the design target for sideband distribution ([0059], [0069]). Zhuravlev also disclosed the various frequencies for sidebands as claimed ([0021], [0026]).
 	As per claim 9, James disclosed the method of claim 8, in which the step of calculating the sideband distribution includes using run out/assembly errors and transmission error ([0059]).

As per claim 11, James disclosed the method of claim 8, the step of calculating a sideband distribution (frequencies) comprising: calculating sideband distribution using mesh misalignment and transmission error using loaded tooth contact analysis ([0069], [0082], [0087]).
As per claim 12, the specification disclosed frequency distribution includes a frequency that is a known resonance in the machine as known in the art (page 22, lines 25-30).
 	As per claim 13, James disclosed the method of claim 11, in which mesh misalignment includes one or more the following factors: non-linear bearing stiffness; shaft deflection; gear backlash; planet carrier stiffness; or housing stiffness ([0059], [0060], [0061]).
As per claim 14, James the method of claim 8, additionally comprising the steps of: calculating the frequencies of other vibration modes in the planetary gearset;
 	comparing the spectrum of vibration modes to a design target for vibration; and
 	modifying any of planet phasing, planet number, tooth number when the vibration modes are outside the design target ([0059], [0060, [0061], [0068]).
 	As per claim 15, James disclosed the method of claim 8, in which a 6 degree-of-freedom dynamic model is used to characterise the system response to excitation from sidebands ([0059], [0060], [0061]).
 	As per claim 16, James disclosed the method of claim 15, in which the rigidity of the system can be optimized in conjunction with dynamic modelling of the system response ([0034], [0053], [0059], [0073]).

As per claim 18, James disclosed the method of claim 1, in which the step of specifying a size and ratio comprises specifying a packaging space and calculating size from a ratio, torque capacity, face width ([0059], [0083], [0118)].
As per claim 20, James disclosed a machine including a planetary gearset designed according to the method of claim 1. The design machine for a gearset with a design method as claimed comprising the following steps: 
specifying a size and ratio of the planetary gear set ([0051], [0052]); 
 	calculating all valid combinations of tooth numbers and planet numbers that satisfy at least design constraint;
selecting a starting combination of tooth numbers, planet numbers, and planet gear set ([0059]);
calculating a value for a design target for the gear set ([0059]-[0060]); modifying one or more macro-geometry parameters ([0018], [0044]); and repeating steps c to e if a design target value is outside the design target range ([0048]); characterized in that in the above step ([0049]), the macro-geometry parameters are chosen such that the positive effects of one macrogeometry parameter on the design target counteract any negative effects of another macrogeometry parameter and a design for planetary gearset meeting the one or more design targets is produced ([0059], [0060]). James does not expressly disclose the feature of planet phasing. Such feature is however known in the art. In fact,  Zhuravlev disclosed gear drive design wherein the design consider the planet phase for gear contact ([0063]-
 	This would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Zhuravlev into James to design the gearset with improved power performance, running ability, and efficiency.  Simon also disclosed planet phase in the design as in col. 5, lines 37-57. This would provide the design with for sufficient design power (see col. 5, lines 25-49).  This also motivated practitioner in the art at the time the effective filing date of the present application was made to combine the teaching in Simon into James for the well performance of the gearset.
It would have been obvious for those skilled in the art at the time of the effective filing date of present application was made to combine the teaching in Brassitos to meet the design constraints in taking constraints in number of teeth, gear ratio requirement and planet gear design into James disclosure in order to design a compatible and fully meet the design requirement in the planet gear.  

Response to Arguments
  	Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. 
1.	In response to applicants’ argument to rejection under 35 U.S.C. § 101 the cited features as claimed are related to method to produce a design gearset significantly more that just a design, the examiner disagreed with. The design method assessed the different design targets and aspects of performance, different mathematical analysis methods are used and these require different models of the system, consisting of different data.  The cited features of “the at least three constraints comprising at least a ration requirement constraints, a compatibility constraint on tooth numbers on a ring, a sun, and a planet of the planetary gearset, and a constraint on the maximum number of planets that fit in the space available without interference between adjacent planets” is related to data representation in the design space.  These data are considered in the design process.  It is nonstatutory subject matter for it does not show any integration process to transform this information into a real and practical application. The design method is typical for CAE models for each failure mode to be built specifically for that failure mode in the design space. Indeed, often CAE mathematical model packages are developed specifically for the purpose of assessing a given design target.  It is a mathematical model to design a gearset.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[W]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." in re Grams, 888 F.2d 835, 837 and n.1, 12 USPG2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, he. v. investPic, LLC, 898 F.3d 1181, 1163, 127 USPG2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Bees, for Imaging, Inc., 758 F,3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a "process of organizing information through mathematical correlations" are directed to an abstract idea); and Bancorp ServsLLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1286, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of “managing a stable value protected life insurance policy by performing calculations and manipulating the results" as an abstract idea).
 	This judicial exception is not integrated into a practical application because the claim does not integrate the cited concept and mathematical abstract ideas into a real and practical application. The claim does not provide a real control mechanism to control and obtain the design target for the gear set in real time and design implementation. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited features are related to abstract ideas, well-known design concept 
Applicant’s arguments to the Rejection 35 U.S.C. § 103, with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2128